Exhibit 10.3
Exhibit 1: Details of the Products Pricing Discount
     THIS Amendment to the Exhibit 1 of the Distributorship Agreement (the
“Amendment”) is made this 27th day of March, 2009 between Shanghai Kai Hong
Technology Co., Ltd. (“DSH”), a corporation formed under the laws of the
People’s Republic of China and Shanghai Keylink Logistic Co., Ltd. (the
“Distributor”), a corporation formed under the laws of the People’s Republic of
China. Each may be referred to as a party (“Party”), or both may be collectively
known as parties (“Parties”).
     In consideration of the mutual covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
mutually acknowledged, the Parties hereby agrees to the following terms and
conditions:

1.  
This Amendment shall wholly replace the original signed Exhibit 1 of the
Distributorship Agreement between both Parties.
  2.  
This Amendment shall be valid for a period of one (1) year retroactively
effective from January 1, 2009 to December 31, 2009 (“Effective Period”).
  3.  
The content of this Amendment shall be renegotiated every year and shall only be
renewed after being duly executed by the authorized representatives of both
Parties.
  4.  
Products pricing discount shall be revised and calculated as follows:

  a.  
Two point seven percent (2.7%) discount shall be applied to the total
transaction amount of all Products purchased by the Distributor (“General
Discount”).
    b.  
The General Discount shall be the total Products pricing discount that DSH
provides to the Distributor during the Effective Period.

5.  
This Amendment constitutes the entire amendment agreement between the Parties
hereto pertaining to the subject matter hereof, and supersedes all prior
agreements, amendments, understandings, negotiations and discussions, whether
oral or written, relating to the subject matter of this Amendment. No
supplement, modification, waiver or termination of this Amendment shall be valid
unless executed by the Party to be bound thereby. No waiver of any of the
provisions of this Amendment shall be deemed or shall constitute a waiver of any
other provisions here of (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representative identified below.

                      Shanghai Kai Hong Technology Co., Ltd.     Shanghai
Keylink Logistic Co., Ltd.    
 
                   
By
  /s/ T.J. Lee       By   /s/ Jian Ya Xing         Authorized Representative    
  Authorized Representative         Plant No. 1, Lane 18, SanZhuang Road,      
Plant No. 1-18, Floor #2         Songjiang Export Zone, Shanghai,       Lane 18,
SanZhuang Road,         People’s Republic of China       Songjiang Export Zone,
Shanghai                 People’s Republic of China    
 
                    Date:         Date:    

- 8 -